Citation Nr: 0100597	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-19 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the injuries sustained by the veteran in a May 14, 
1998 motor vehicle accident were the result of willful 
misconduct.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to August 
1966.

This appeal arose from an administrative decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the veteran's motor 
vehicle accident injuries had been the result of willful 
misconduct.  


FINDING OF FACT

The veteran's motor vehicle accident injuries, including a 
cervical cord injury, were the result of willful misconduct.


CONCLUSION OF LAW

Under governing law, the veteran's injuries were due to 
willful misconduct and constitute a bar to the payment of 
pension benefits.  38 C.F.R. §§ 3.301(b) & 3.301(c)(2) 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed a claim for pension benefits in June 1998.  
According to the applicable criteria, a disability pension is 
not payable for any condition due to the veteran's own 
willful misconduct.  38 C.F.R. § 3.301(b) (2000).  The simple 
drinking of alcoholic beverage is not of itself willful 
misconduct.  The deliberate drinking of a known poisonous 
substance or under conditions which would raise a presumption 
to that effect will be considered willful misconduct.  If, in 
the drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct.  
Organic diseases and disabilities which


are a secondary result of the chronic use of alcohol as a 
beverage, whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin.  38 C.F.R. 
§ 3.301(c)(2) (2000).

The objective evidence of record indicated that the veteran 
was involved in a motor vehicle accident on May 14, 1998 at 
22:56 (10:56 p.m.).  According to the police report, the 
veteran's car had been heading westbound on a highway, when 
he crossed to the left side of the left lane, towards a 
concrete barrier.  In an attempt to avoid the barrier, he 
swerved the car to the right, thereby losing control and 
striking the curb on the north side of the highway.  The car 
flipped onto its side, at which time it struck a tree and 
some shrubbery.  It then rolled onto its roof and struck two 
vehicles parked in a used car lot.  The veteran had been 
ejected from the vehicle, sustaining a neck injury.  His 
passenger sustained injuries as well, including a fracture of 
the right hand and a puncture wound to the right elbow.  She 
also complained of low back pain.  The road was noted to be 
dry and the weather conditions were clear.  The speed limit 
was noted to be 40 miles per hour and the police estimated 
that, prior to the swerve, the veteran's car was traveling at 
about 37.2 miles per hour.  Neither the veteran nor his 
passenger made any statements relative to this accident.

The veteran was taken to a private hospital, where a blood 
sample was obtained. This was received at the laboratory at 
23:50 (11:50 p.m.), approximately one hour after the 
accident.  This sample showed acute ethanol intoxication of 
.288 milligrams per deciliter.  The staff physician of the 
pathology laboratory indicated that this equaled a blood 
alcohol percentage of 0.288 percent.  The record indicated 
that he was the unrestrained driver.  The diagnosis was acute 
ethanol intoxication and driving while intoxicated.  He was 
subsequently transferred to a VA facility for the treatment 
of his injuries, which included quadriplegia.  He reported a 
history of drinking a six pack of beer per day and possibly a 
case over the weekends.  The discharge plans noted that he 
was to be watched for signs of alcohol withdrawal.  In a 
report of accidental injury dated in June 1998 it was 
reported that the veteran had stopped at


a tavern for a few beers after working an 8 or 9 hour day.  
He had forgotten that he had had a light lunch.

In October 1998, the RO issued an administrative decision, 
which found that this accident was the result of the 
veteran's willful misconduct.  It was noted that the veteran 
willfully got behind the wheel of a car after drinking 
several beers.  He had also admitted at the time that he had 
been tired and not had a sufficient lunch.  It was found that 
the accident represented deliberate and intentional 
wrongdoing.  The Board agrees with this finding.  The 
veteran, who has an admitted history of heavy alcohol use, 
drank to the point of intoxication (which was noted by the 
admitting hospital and established by the blood alcohol level 
obtained shortly after the accident) and knowingly drove a 
vehicle under the influence.  He endangered not only his own 
life, but that of his passenger.  While the police report did 
not specifically indicate that he was not properly restrained 
at the time of the accident, it was noted that he had been 
ejected from the vehicle, suggesting that he may not have 
been.  He had not eaten prior to the accident and had 
admitted that he was tired.  He indicated that he could not 
recall the accident; however, he has not provided any 
plausible reason as to why he lost control of his vehicle.  
Based on a review of the evidence, it is concluded that the 
veteran's operating of a motor vehicle while intoxicated was 
the proximate cause of his accident and resultant injuries.  
His action of driving while intoxicated is considered to be 
willful misconduct and, accordingly, his action is a bar to 
benefits.

It is therefore concluded that the preponderance of the 
evidence is against the veteran's claim.




ORDER

The veteran's injuries being the result of willful 
misconduct, the benefit sought on appeal is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

